DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4, 5, 7, 8, 12, 13, 15, 18 and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With regard to claim 4, a broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 4 recites the broad recitation “a thickness of about 0.05mm up to 5 mm”, and the claim also recites 0.1 to 1.5mm, 1 to 2mm, 0.1 to 1mm, 0.2 to 0.9mm, 0.2 to0.8mm or about 0.5mm  which are the narrower statements of the range/limitation of the thickness of the anti-corrosion layer. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
With regard to claim 5, a broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 5 recites the broad recitation “between 0.4 mm and 1.5mm”, and the claim also recites “between 0.6mm to 1 mm” which is the narrower statement of the range/limitation of the thickness of the inner tube. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
Regarding claim 5, the phrase "for example" (5 separate instances, line 3, line 3, line 4, line 5 and line 6) renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Regarding claim 5, the phrase "such as" (4 separate uses, line 1, line 3, line 4 and line 5) renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Regarding claim 5, the phrase "etc." (line 2, line 3, line 4, line 5) renders the claim(s) indefinite because the claim include(s) elements not actually disclosed (those encompassed by "etc." the Latin phrase et cetera meaning other similar things), thereby rendering the scope of the claim unascertainable.  See MPEP § 2173.05(d).
Regarding claim 7, the limitation following the preamble of “wherein the pipe and/or of the inner tube has a rounded …” is confusing.  It is not clear what structure applicant intends to limit further with the shape limitations.  The limitation in the last two lines of the claim “and or wherein said pipe”.  It is not clear if the limitations following the phrase are required.
Regarding claim 8, the phrase "such as" (2 uses, line 3 and line 7) renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Regarding claim 8, the phrase "for example" (line 3, line 6, line 7) renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Regarding claim 8, the phrase "etc. " (line 6, line 7 and line 9) renders the claim indefinite because the claim include(s) elements not actually disclosed (those encompassed by "etc."), thereby rendering the scope of the claim(s) unascertainable.  See MPEP § 2173.05(d).
Regarding claim 12, the phrase "such as" (line 7) renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
The term “suitable” in claim 12 is a relative term which renders the claim indefinite. The term “suitable” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is not clear what qualifies an additive to be considered “suitable” beyond what is specifically listed (UV or weather retardant, slipping agents, fire or smoke retardants, anti-microbial agents, and colors).
Regarding claim 13, lines 2-3 the limitation “cross section and or wherein said pipe” is impossible to interpret since it is not clear if the additional wherein limitation that follows is required or optional.
Regarding claim 15, the phrase "etc." (line 2) renders the claim indefinite because the claim include(s) elements not actually disclosed (those encompassed by "etc."), thereby rendering the scope of the claim(s) unascertainable.  See MPEP § 2173.05(d).
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claim 18 recites a step of “enlarging the slit by means of enhancing means”.  The enhancing means for enlarging the slit is interpreted to encompass the structure recited in the specification for performing the function of enlarge the slit and equivalents thereof.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 5-16 and 20-22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by United States Patent No. 4523141 to Thomas et al. (Thomas).

With regard to claim 1, Thomas discloses a pipe (Thomas, title, abstract) suitable for conveying fluids in HVACR applications (the corrosion protected and insulated pipe of Thomas is capable of performing the function of conveying fluids in HVACR applications), wherein said pipe comprises an inner tube (10, fig. 2, column 3, lines 21-24) delimiting an inner space or passageway for a fluid (the walls of inner layer 10 define an inner space or passageway for a fluid), an insulating cover (14, fig. 2, column 3, lines 21-24) and an anti- corrosion layer (12, fig. 2, column 3, lines 21-24), wherein said anti-corrosion layer is at least in part in contact with an outer surface of the inner tube (shown in the cross section view of fig. 2).  

With regard to claim 2, Thomas discloses the pipe according to claim 1 as set forth above, and further discloses wherein said anti-corrosion layer is extruded on the inner tube (the clause is treated as a product by process clause that does not further limit the claimed structure absent some evidence that the claimed process imparts some distinctive structural characteristic to the final product. See MPEP section 2113.  It is submitted that the product of Thomas has an anti-corrosion layer that is described as being “provided” (column 2, line 64) that anticipates the claimed pipe as set forth in the rejection of claim 1, making the claim unpatentable even though the prior product was made by a different process. In re Thorpe, 777 F2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985)).  

With regard to claim 5 and in view of the 112 rejection above, Thomas discloses the pipe according to claim 1 as set forth above, and further discloses wherein said inner tube is made of metal (column 2, line 64), such as copper, aluminium, stainless steel, etc., composition or combination thereof, or of a plastic material, or a composite pipe, for example copper and plastic such as for example PERT, PE, PEX, PA, etc., aluminum and plastic such as for example PERT, PE, PEX, PA, etc. or stainless steel and plastic such as for example PERT, PE, PEX, PA, etc., and/or wherein said inner tube has a thickness ranging for example between 0.4 mm and 1.5 mm or between 0.6 mm to 1 mm.  

With regard to claim 6, Thomas discloses the pipe according to claim 1 as set forth above, and further discloses wherein said inner space or passageway is a channel all along the inner tube (shown in the figures), through which fluids and/or gases and/or air and/or refrigerants of the HVACR application can flow (the pipe is capable of performing the function of allowing fluids/gases/air/refrigerants to flow).  

With regard to claim 7, Thomas discloses the pipe according to claim 1 as set forth above, and further discloses wherein the pipe and/or of (in light of the 112 rejection above, the claim is examined as if this limitation is optional) the inner tube has a rounded (shown in figs. 1 and 2) and/or circular or oval or regular polygon-shaped or irregular polygon-shaped cross section and or wherein said pipe and/or said inner tube and/or said anti-corrosion layer is tubular shaped (shown in fig. 2, the pipe, inner tube, and anti-corrosion layer are all tubular shaped).  

With regard to claim 8 and in view of the 112 rejection above, Thomas discloses the pipe according to claim 1 as set forth above, and further discloses wherein said insulating cover is made of at least one of the following materials: a foam insulation material (column 2, lines 67-68 – note the following and/or clause makes every limitation that follows optional), and/or a material undergoing an expansion under given conditions, such as for example an elastomeric and/or polyethylene foam, polyethylene (PE) or rubber, polyvinyl chloride (PVC), acrylonitrile-butadiene rubber (NBR), a mixture of PVC and NBR (PVC/NBR), ethylene propylene diene monomer (EPDM), polypropylene (PP) based foam, polystyrene, polyisocyanurate, etc., a closed-cell foam, for example based on at least one polymer, such as for example PVC/NBR, NBR and EPDM, etc., a fibrous or cellular type material, a mixture of at least one thermoplastic elastomer and of ethylene-propylene-diene- monomer (EPDM), cross-linked polyethylene (PEX), etc.  

With regard to claim 9, Thomas discloses the pipe according to claim 1 as set forth above, and further discloses wherein said insulating cover is at least in part in contact with an outer surface of said anti-corrosion layer (shown in fig. 2 and described at column 2, lines 64-68) and/or with an outer surface of the inner tube.  

With regard to claim 10, Thomas discloses the pipe according to claim 1 as set forth above, and further discloses wherein said pipe comprises a protective jacket (22, fig. 2, column 4, lines 1-4).   

With regard to claim 11, Thomas discloses the pipe according to claim 10 as set forth above, and further discloses wherein said protective jacket is the outermost layer of the pipe (shown in fig. 2).  

With regard to claim 12, Thomas discloses the pipe according to claim 10 as set forth above, and further discloses wherein said protective jacket is made of at least one of the following materials: a thermoplastic elastomer (TPE) and/or TPE mixture, a thermoplastic vulcanizate (TPV), a thermoplastic polyurethane (TPU), polyethylene (PE) (column 4, lines 1-4) or plastic and/or elastomeric material, EPDM, UV-resistant EPDM, PVC, NBR, styrene butadiene rubber (SBR), cross-linked polyethylene (PEX), a mixture of at least one thermoplastic elastomer and of EPDM, or a mixture of elastomers and polymers or mixtures of the above, and/or wherein said protective jacket further comprises at least one suitable additive, such as UV or weather  retardants, slipping agents, fire or smoke retardants, anti-microbial agents, colors.  

With regard to claim 13 and in view of the 112 rejection above, Thomas discloses the pipe according to claim 1 as set forth above, and further discloses wherein said insulating cover and/or said protective jacket has a rounded and/or circular or oval or regular polygon-shaped or irregular polygon-shaped cross section and or wherein said pipe and/or said inner tube and/or said anti-corrosion layer is tubular shaped (as shown in fig. 2 the insulating cover, protective jacket, pipe, inner tube and anti-corrosion layers are all tubular shaped).  

With regard to claim 14, Thomas discloses a method for obtaining a pipe (Thomas, title, abstract) suitable for conveying fluids in HVACR applications (the pipe of Thomas is capable of performing the function of conveying fluids in HVACR applications), wherein said pipe comprises an inner tube (10, fig. 2, column 3, lines 21-24) delimiting an inner space or passageway for a fluid (the walls of inner layer 10 define an inner space or passageway for a fluid), an insulating cover (14, fig. 2, column 3, lines 21-24) and an anti-corrosion layer (12, fig. 2, column 3, lines 21-24), comprising the following steps: 
- providing an inner tube (10, fig. 2), 
- providing an insulating cover (14, fig. 2), 
- providing an anti-corrosion material (12, fig. 2) and applying the anti-corrosion material to at least one portion of an outer surface of the inner tube (shown in fig. 2), 
- obtaining an anti-corrosion layer from the anti-corrosion material (shown in fig. 2).  

With regard to claim 15 and in view of 112 rejection above, Thomas discloses the method according to claim 14 as set forth above, and further discloses wherein the step of applying the anti-corrosion material comprises bonding, gluing, spraying, coating, applying (column 2, lines 64 – “is provided with”), extruding, heat welding, etc. the anti- corrosion material, in order to obtain the anti-corrosion layer.  

With regard to claim 16, Thomas discloses the method according to claim 14 as set forth above, and further discloses comprising a step of inserting the inner tube, coated with the anti-corrosion layer, inside the insulating cover or comprising a step of applying the insulating cover around the inner tube, coated with the anti-corrosion layer (column 2, lines 64-68 “over which is provided by spraying a foamed polyurethane plastic layer 14”).  

With regard to claim 20, Thomas discloses the method according to claim 14 as set forth above, and further discloses comprising the step of extruding and/or vulcanizing and/or polymerizing the insulating material (column 2, lines 67-68 – “spraying a foamed polyurethane”.  The polymer reaction that creates the foam is an example of polymerization) in order to obtain the insulating cover.  

With regard to claim 21, Thomas discloses the method according to claim 14 as set forth above, and further discloses comprising the following steps: 
- providing a protective material suitable to make a protective jacket (column 4, lines 1-4.  Note the optional nature of the remaining clauses), and/or 
- extruding the protective material in order to obtain a protective jacket on and/or over and/or all around the insulating cover or 
- before or after the step of inserting the inner tube inside the insulating cover or applying the insulating cover around the inner tube, providing a tubular protective jacket or a sheet made of protective material suitable for making the protective jacket, and/or 
- before or after the step of inserting the inner tube inside the insulating cover or applying the insulating cover around the inner tube, applying or obtaining a tubular jacket around the tubular insulating cover or coupling said sheet made of protective material to a sheet of insulating cover and then folding such coupled layers so as to obtain a tubular insulating cover with an outer tubular jacket.  

With regard to claim 22, Thomas discloses the method according to claim 14 as set forth above, and further discloses comprising the following steps: 
- knurling said protective jacket, in order to obtain a knurled or waved or rough or with annular rings pattern for said protective jacket, and/or 
- cooling the pipe and/or the insulating cover (after the polyurethane foam is applied the foam is an exothermic reaction.  During the time that the insulating cover is setting up the pipe will be releasing the heat (i.e. cooling) from the reaction) and/or the protective jacket and/or the anti- corrosion layer, and/or 
- cutting the pipe to a predetermined length, and/or  
- marking the pipe, and/or 
- winding the pipe in a reel.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 3-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over United States Patent No. 4523141 to Thomas et al. (Thomas).

With regard to claim 3, Thomas discloses the pipe according to claim 1 as set forth above, but fails to further disclose wherein said anti-corrosion layer is made of or comprises at least one of the following materials: polyvinyl chloride (PVC) or polyethylene (PE) or polyamide (PA), polyethylene of raised temperature (PERT), cross-linked polyethylene (PEX) based polymers, or mixture thereof.  
	It would be obvious to one having ordinary skill in the art at the time of filing to provide the anti-corrosion layer made of PVC, PE or PA since those polymers are well known and commercially available, and would be obvious to try in an application where the butyl rubber of Thomas is not desired.
With regard to claim 4, Thomas discloses the pipe according to claim 1 as set forth above, but fails to further disclose wherein said anti-corrosion layer has a thickness of about 0.05 mm up to 5 mm, or between 0.1 mm to 1.5 mm or of about 1 mm or of about 2 mm or between 0.1 mm to 1 mm or between 0.2 mm and 0.9 mm, or between 0.2 mm and 0.8 mm or about 0.5 mm.  
The thickness of the anti-corrosion layer 12 of Thomas is the only layer that is not described as having a thickness.  The embodiment of fig. 1 shows an intermediate layer 16 that is 2 to 30 mils thick which is 0.05 to 0.762mm.  Although the figures are not drawn to scale the relative thickness of anti-corrosion layer 12 is approximately equal to the relative thickness of intermediate layer.  Either the anti-corrosion layer is about 0.5 mm or it would have been obvious to one having ordinary skill in the art the time of filing to provide an anti-corrosion layer having a thickness of between 0.05 to 5 mm in order to provide protection against corrosion to the inner tube. It has been held that where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.  Gardner v. TEC Syst., Inc., 725 F2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 US 830, 225 SPQ 232 (1984).
Allowable Subject Matter
Claim 17 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 18-19 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  The prior art of record fails to teach or suggest a method as claimed comprising a step of longitudinally cutting the insulating cover, thereby defining a longitudinal slit therein and of inserting the inner tube in the slit of the insulating cover, together in combination with the other claimed steps. Claims 18 and 19 depend from claim 17 and are allowable for the same reasons.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Those references listed in the PTO 892 not made of record above, disclose pipes having some but not all of the claimed elements.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID R DEAL whose telephone number is (469)295-9216. The examiner can normally be reached M-F generally 8-4 pm CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Craig M Schneider can be reached on (571) 272-3607. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional 

questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DAVID R DEAL/Examiner, Art Unit 3753